TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-07-00066-CR


Alvie Eugene Bingham, Appellant

v.


The State of Texas, Appellee





FROM THE DISTRICT COURT OF TOM GREEN COUNTY, 119TH JUDICIAL DISTRICT

NO. B-05-1358-S, HONORABLE JAY K. WEATHERBY, JUDGE PRESIDING



O R D E R
PER CURIAM
Appellant's appointed counsel filed a frivolous appeal brief on November 19, 2007. 
Since then, appellant has been granted two extensions of time to file his pro se brief or other written
response to counsel's brief.  Appellant now seeks his third extension of time.
Appellant's motion for extension of time to file his pro se brief is granted.  Appellant
is ordered to tender the pro se brief no later than March 31, 2008.  No further extension of time will
be granted.
It is ordered March 6, 2008. 

Before Justices Patterson, Puryear and Henson
Do Not Publish